423 F.2d 1200
UNITED STATES of America, Appellee,v.Joseph Romeo DUCK, Appellant.
No. 14015.
United States Court of Appeals,
Fourth Circuit.March 20, 1970.

A. Jeffery Bivins, Newport News, Va., for appellant.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM.


1
With commendable candor, defendant concedes that the sole issue presented for review is whether the testimony of a handwriting expert, standing alone, was sufficient to support defendant's conviction for forging an endorsement upon a United States Treasurer's check.  Our own examination of the record corroborates defendant's characterization.  Defendant does not dispute, as urged by the government in a motion for summary affirmance, that the point was decided adversely to defendant in United States v. Acosta, 369 F.2d 41 (4 Cir. 1966), cert. den. 386 U.S. 921, 87 S. Ct. 886, 17 L. Ed. 2d 792 (1967), but defendant asks us to reconsider that decision.  This we decline to do and, there being no other issue to warrant the preparation of a brief on behalf of the government and the scheduling of argument, the government's motion for summary affirmance is granted.


2
Affirmed.